Citation Nr: 9926798	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-13 711A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' July 1967 decision which found no 
new and material evidence had been presented to reopen the 
previously denied claim of entitlement to service connection 
for a psychiatric disorder and the Board's February 1973 
decision that found there was no CUE in the March 1960 rating 
determination.


REPRESENTATION

Moving Party Represented by: Disabled American Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from January 1951 to October 
1954.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE.  The CUE 
arguments relate to an unappealed rating determination of 
1960.  For reasons discussed below, the Board has construed 
the motion to address CUE in July 1967 and February 1973 
Board decisions.



FINDINGS OF FACT

1.  In a March 1960 Department of Veterans Affairs (VA) 
psychiatric evaluation, the veteran was found to have an 
emotionally unstable personality.  

2.  Service connection for an acquired neuropsychiatric 
disability was initially denied by an unappealed rating 
decision of the Regional Office (RO) in March 1960.

3.  In July 1967, the Board effectively held that the 
unappealed rating action in March 1960 was administratively 
final, and that new and material evidence had not been 
submitted to reopen the claim.

4.  In a June 1971 decision, the Board effectively held that 
new and material evidence (primarily consisting of a May 1971 
medical opinion from the VA Office of the Chief Medical 
Director) had been submitted reopening the claim and resolved 
reasonable doubt in favor of the veteran, granting service 
connection for an acquired neuropsychiatric disorder.

4.  In October 1971, the RO assigned an effective date of 
April 21, 1970, for the veteran's service-connected acquired 
neuropsychiatric disability.

5.  In February 1973, the Board held, in pertinent part, that 
the unappealed March 1960 rating action, which relied upon 
the diagnosis of personality disorder at the VA examination 
of March 1960, did not involve error.  An effective date 
earlier than April 21, 1970, for the grant of service 
connection for an acquired neuropsychiatric disability was 
denied at that time. 

6.  The Board's decisions of July 1967 and February 1973 were 
supported by evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  The Board's July 1967 and February 1973 decisions did not 
contain CUE.  38 U.S.C.A. § 7111 (West Supp. 1998); 64 Fed. 
Reg. 2134-2141 (January 13, 1999) and 64 Fed. Reg. 7090-91 
(February 12, 1999) (to be codified at 38 C.F.R. §§ 20.1400-
20.1411).

2.  The Board's February 1973 decision finding no CUE in the 
March 1960 rating determination is res judicata on the claim 
of CUE in that rating action.  Talbert v. Brown, 7 Vet. App. 
353 (1995); Olson v. Brown, 5 Vet. App. 430, 433 (1993); and 
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There have been many determinations by the Board arising from 
the original claim for service connection for an acquired 
psychiatric disability.  The first was in July 1967, when the 
Board effectively held that the unappealed rating action in 
March 1960 was administratively final and that new and 
material evidence had not been submitted to reopen the claim.  
Service connection for an acquired neuropsychiatric 
disability was initially denied by an unappealed rating 
decision of the RO in March 1960.  In order to reopen this 
claim in July 1967, the veteran was required to present new 
and material evidence.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 3.156(a) (1998), and Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Unless the veteran provided new 
and material evidence to reopen the claim, the Board, both in 
1967 and 1999, was bound by expressed statutory mandate not 
to consider the merits of the case.  Barnett v. Brown, 83rd 
F.3d 1380, 1384 (Fed. Cir. 1996).

The veteran has previously raised the issue of CUE within the 
March 1960 rating decision.  As noted by the Board in its 
December 1996 decision, in February 1973, the Board held, in 
pertinent part, that the unappealed March 1960 rating action 
did not involve CUE. 

The crux of the extensive arguments raised by and on behalf 
of the moving party once again has been that the there was 
CUE in the March 1960 rating determination, and the 
subsequent Board decisions that failed to reverse that 
determination, because they all fundamentally relied upon the 
diagnosis of personality disorder provided at the March 1960 
VA examination.  Various arguments are advanced as to why the 
moving party believes this piece of evidence should be 
discredited or not considered.  The Board has construed the 
arguments as essentially raising a claim of CUE in the 
Board's 1967 and 1973 determinations.    

The moving party's claim fails for two reasons.  Rule 1403, 
which is currently found at 64 Fed. Reg. 2134, 2139 (1999), 
and is to be codified at 38 C.F.R. § 20.1403, relates to what 
constitutes CUE and what does not, and provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.  (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.  (2) Special rule for 
Board decisions issued on or after July 21, 
1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that decision, 
provided that the documents could reasonably 
be expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error:

(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" 
an earlier diagnosis considered in a 
Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to 
assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111 (West Supp. 1998)).

The Board notes that with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decisions on the grounds 
of CUE, the definition of CUE was based on prior rulings of 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court").  More specifically, it was 
observed that Congress intended that the Department of 
Veterans Affairs (VA) adopt the Court's interpretation of the 
term "CUE."  Indeed, as was discussed in the notice of 
proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of CUE."  143 Cong. Rec. 1567, 1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Therefore, the 
Board is permitted to seek guidance as to the existence of 
CUE in prior Board decisions based on years of prior Court 
decisions regarding CUE, such as Fugo v. Brown, 6 Vet. App. 
40 (1993).

As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

The moving party has disputed the conclusions and findings 
reached by the RO in March 1960.  This question simply 
disputes the weighing and evaluation of the evidence that can 
not form a valid basis for CUE in either an RO decision or a 
Board decision.  64 Fed. Reg. 2134, 2139 (to be codified at 
38 C.F.R. § 20.1403) and 38 C.F.R. § 3.105(a) (1998).  The 
statements of the veteran, along with written argument 
prepared by the veteran's representative, are simply a 
request for a readjudication of the claim on the merits 
addressed by the RO in March 1960.  This is not the purpose 
of a review based upon CUE.  The record before the RO in 
March 1960 included a March 1960 psychiatric evaluation in 
which the veteran was found to have an emotionally unstable 
personality.  Service connection, both in 1960 and 1999, may 
not be granted for a personality disorder.  38 C.F.R. 
§§ 3.303(c), 4.9 (1998) and Winn v. Brown, 8 Vet. App. 510, 
516 (1996), with cases cited therein.  Even if the diagnosis 
reached at this psychiatric evaluation was incorrect, a point 
the Board finds by no means clear cut, subsequent change in 
diagnosis is expressly identified as one of the explicit 
instances where CUE can not be found.  64 Fed. Reg. 2134, 
2139 (to be codified at 38 C.F.R. § 20.1403(d)(1)).   An 
argument that evidence actually of record in 1960 should have 
been disregarded goes to the weighing an evaluation of the 
evidence.  This also is not a valid allegation of CUE. 64 
Fed. Reg. 2134, 2139 (to be codified at 38 C.F.R. 
§ 20.1403(d)(3)).  The Board finds that no other specific 
allegation of error has been raised as to the Board's 
determination in 1967 that new and material evidence had not 
been submitted to reopen the claim was subject to the final 
decision of the RO in March 1960.  

The particular facts of this case may create a second reason 
why this motion must fail.  As pointed out by the Board in 
December 1996, the Court has repeatedly held that a claim of 
CUE cannot be endlessly reviewed, although something close to 
that has occurred in this case.  Once there is a final 
decision on a particular claim of CUE, that particular claim 
may not be raised again; it is res judicata.  Talbert v. 
Brown, 7 Vet. App. 353 (1995); Olson v. Brown, 5 Vet. App. 
430, 433 (1993); and Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc).  The February 1973 Board determination that 
error was not present in the March 1960 rating action because 
it relied upon the March 1960 examination diagnosis of a 
personality disorder is res judicata as to a claim of CUE in 
that rating decision.  Therefore, it is not clear whether 
this line of cases would permit the moving party to raise 
again the same arguments as to what constituted CUE in a 
subsequent proceeding.  Assuming that Public Law 105-111 
created a right to review of the 1973 Board decision on the 
basis that the Board committed CUE by failing to find CUE in 
the March 1960 rating decision, the Board finds this motion 
fails for the reasons noted above.  Moreover, a finding that 
there was no CUE in the 1973 Board decision that failed to 
find CUE in the 1960 rating determination would then become 
res judicata as to such a claim of CUE in any post-1973 Board 
decision.  To this extent, any ambiguity in pleadings advance 
by or on behalf of the moving party as to whether any Board 
decision after 1973 was being challenged for CUE would be 
moot.

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth allegations 
that would constitute CUE of fact or of law, in the July 1967 
or February 1973 decisions by the Board.


ORDER

The motion for revision of the July 1967 and February 1973 
Board decisions on the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


